Citation Nr: 1731541	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to December 14, 2016 and in excess of 30 percent thereafter for left foot peripheral neuropathy, residuals of cold injury.  

2.  Entitlement to an initial disability rating in excess of 20 percent prior to December 14, 2016 and in excess of 30 percent thereafter for right foot peripheral neuropathy, residuals of cold injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, B.H.


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1946 to June 1949.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2014 decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction remains with the Regional Office (RO) in Roanoke, Virginia.  In the October 2014 rating decision, the AMC granted service connection for peripheral neuropathy, residuals of cold injury for each foot, rated as 10 percent disabling.  

During the pendency of the appeal, a March 2015 RO decision granted 20 percent initial disability ratings for the Veteran's service-connected bilateral feet peripheral neuropathy, residuals of cold injury.  In an April 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted 30 percent ratings for the service-connected bilateral feet disabilities, effective December 14, 2016.  As this does not represent a full grant of benefits, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his son, B. H., testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

In November 2016, the Board remanded the increased rating claims for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Nonetheless, it is necessary to obtain additional evidence in rating the Veteran's bilateral feet disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claims of increased disability ratings for bilateral feet peripheral neuropathy, residuals of cold injury.  A maximum 30 percent rating has been assigned under 38 C.F.R. § 4.110, Diagnostic Code (DC) 7122, for cold injury residuals from December 14, 2016; however, DC 7122 provides that separate ratings also may be assigned for complications of such residuals, including peripheral neuropathy, unless they are used to support an evaluation under this DC.  

At the August 2016 Board hearing, the Veteran testified that his service-connected bilateral feet disabilities have worsened since his prior October 2014 VA peripheral nerves examination.  In particular, he stated that he was unable to walk or stand on his feet for longer than 10 minutes and required various assistive devices for ambulation.  

The December 2016 VA Cold Injury examination, noted that the Veteran has lower extremity symptoms attributable to a peripheral nerve condition, arthritis, and arterial occlusive disease.  However, the severity of the peripheral nerve condition and arthritis was not specifically noted and it is unclear whether separate ratings may be warranted.  

Further, it is unclear whether the Veteran has nail changes as a result of his service -connected cold injury.  The November 2016 VA examiner noted that a June 2012 podiatry consult reflects that the Veteran's nails are mycotic and dystrophic, thick and brittle, elongated and painful on palpation, incurvated and discolored, and with subungual debris and malodorous.  However, nail abnormalities was not checked as a current sign or symptom.  Thus, remand is required to afford the Veteran a current VA examination in order identify and describe the severity of all complications of the cold injury, including any peripheral nerve condition, arthritis, arterial occlusive disease, and nail changes.  

The Board is mindful that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should also obtain any outstanding, relevant VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA treatment records and associate all such records with the claims file.  

2.  After the above, schedule the Veteran for a VA examination(s) in order to assess the current severity of his service-connected bilateral feet peripheral neuropathy, residuals of cold injury.  The entire claims file, including this remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  

The examiner must identify and describe all complications and residuals of the Veteran's cold injury of the lower extremities.  In particular, the examiner should note all pertinent diagnoses, to include neurologic abnormalities, arthritis, arterial occlusive disease, and nail changes, if present, and indicate whether such conditions are causally or etiologically related to the cold injury.  The examiner should describe the level of severity of the neurologic abnormalities, arthritis, arterial occlusive disease, and nail changes and describe the limitation(s) caused by any identified neurologic abnormalities, arthritis, arterial occlusive disease, and nail changes associated with the Veteran's service-connected cold injury. 

The examiner should comment upon the Veteran's statements of diminished physical ability to stand and walk, and document any findings of functional impairment as a result of the Veteran's service-connected bilateral foot peripheral neuropathy and residuals of cold injury.  A complete rationale for all opinions expressed must also be provided.  

3.  Thereafter, readjudicate the Veteran's initial rating claims on appeal.  The AOJ should the assign the appropriate rating for each extremity as provided for under the rating criteria of Diagnostic Code 7122 and determine whether the evidence warrants a separate rating for any condition related to the service-connected disabilities.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




